Exhibit 10.2

 

AMENDMENT NO. 1 TO EMPLOYEE LEASING AND OVERHEAD ALLOCATION
AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYEE LEASING AND OVERHEAD ALLOCATION AGREEMENT (this
“Amendment”), dated as of March 2, 2017 (the “Amendment Effective Date”) is
entered into by and between Jaguar Animal Health, Inc., (“JAGX”), and Napo
Pharma (“Napo”).  Vendor and Distributor are sometimes referred to herein
individual as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have previously entered into an Employee Leasing and
Overhead Allocation Agreement (the “Agreement”) dated as of July 1, 2016; and

 

WHEREAS, the Parties desire to amend and modify the Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and agreements contained in this Amendment, the Agreement is hereby
amended as follows:

 

1.                                      Definitions.  All capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the
Agreement.

 

2.                                      Amendments to the Agreement.

 

a.                                      Section 1 TERM is hereby deleted in its
entirety and replaced with the following:

 

“The assistance period (“Assistance Period”) shall commence on the date hereof
and shall terminate once the Parties have completed a successful merger OR
terminated pursuant to Paragraph 5 hereof.”

 

3.                                      Effect of this Amendment.  This
Amendment shall become effective as of the Amendment Effective Date.  There are
no further changes to the terms of the Agreement.  Except as would be
inconsistent with the terms of this Amendment, all other terms and conditions of
the Agreement shall remain in full force and effect and be unaffected by this
Amendment.

 

4.                                      Facsimile and Counterparts.  This
Amendment may be executed in counterparts, each of which shall be deemed to be
an original, and all of which, taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment (and each amendment, modification and waiver in respect of it) by
facsimile or other electronic transmission, if identified, legible and complete,
will be regarded as an original signature and shall be as effective as delivery
of a manually executed original counterpart of each such instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the Amendment Effective Date.

 

 

Jaguar Animal Health, Inc.

 

 

 

 

By:

/s/ Karen Wright

 

 

Name: Karen Wright

 

 

Title: CFO

 

 

 

 

 

 

 

Napo Pharma

 

 

 

 

By:

/s/ Charles Thompson

 

 

Name: Charles Thompson

 

 

Title: CFO

 

[Signature Page to Amendment No. 1 to Amended and Restated License Agreement]

 

--------------------------------------------------------------------------------